Filed 6/19/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 91







State of North Dakota, 		Plaintiff and Appellee



v.



Drew Marvin Smith, 		Defendant and Appellant







No. 20120430







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Debbie Gordon Kleven, Judge.



AFFIRMED.



Per Curiam.



Andrew C. Eyre (argued), under the Rule on Limited Practice of Law by Law Students, and Carmell F. Mattison (appeared), Assistant State’s Attorney, 124 S. 4th Street, P.O. Box 5607, Grand Forks, ND 58206-5607, for plaintiff and appellee.



David N. Ogren, Grand Forks Public Defender Office, 405 Bruce Avenue, Suite 101, Grand Forks, ND 58201, for defendant and appellant.

State v. Smith

No. 20120430



Per Curiam.

[¶1]	Drew Smith appeals from a criminal judgment after a jury found him guilty of attempted robbery, terrorizing, and simple assault.  On appeal, he argues the trial evidence was insufficient to support his attempted robbery conviction.  We summarily affirm under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom